Case 1:19-cv-01075-ERK-PK Document 139 Filed 06/11/21 Page 1 of 4 PageID #: 1413




                                                             June 11, 2021

 By ECF

 Hon. Peggy Kuo
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                  Re:      Scott et al. v. Quay et al., 19-cv-01075 (ERK) (PK)

 Dear Judge Kuo:

         Emery Celli Brinckerhoff Abady & Maazel LLP, the Benjamin N. Cardozo School of Law
 Civil Rights Clinic, and Alexander A. Reinert represent the Plaintiffs and serve as class counsel in
 this class action. The United States Attorney’s Office for the Eastern District of New York
 represents the Defendant in this matter. This joint letter is submitted in accordance with Your
 Honor’s individual rules to resolve a discovery dispute between the parties as to the production of
 remaining ESI discovery.

         Plaintiffs’ Position:

         Plaintiffs respectfully request that the Court order a date certain for Defendant to produce
 outstanding electronically stored information (“ESI”) discovery. The parties have conferred about
 this issue but continue to disagree as to the schedule for production of outstanding ESI.1

          On April 23, 2021, the parties jointly proposed dates for the completion of discovery,
 including June 30, 2021 as the deadline for the completion of non-ESI document discovery. ECF
 No. 126. Plaintiffs also proposed June 30, 2021 as the deadline for completing ESI discovery and
 Defendant disagreed. Judge Korman so-ordered the parties’ proposed dates for the completion of
 all discovery, which is October 31, 2021. April 26 Order. However, there is currently no deadline
 set for the completion of ESI discovery.

          On May 5, 2021, Defendant wrote to Plaintiffs proposing August 31, 2021 as the deadline
 to complete production of outstanding ESI discovery. Defendant also wrote that, if Plaintiffs would
 be willing to limit the date ranges or custodians for outstanding ESI discovery, production of ESI
 could be completed by August 16, 2021. Plaintiffs responded on May 13 agreeing to limit date
 ranges for certain custodians and exclude other custodians from the search process at this time to
 facilitate the expeditious production of ESI. Plaintiffs reiterated their position that ESI production
 should be complete by June 30, 2021 (which was at that time still six weeks in the future) and
 suggested that the parties write to the court jointly to ask for a resolution to the parties’


 1
   Plaintiffs disagree with Defendant’s characterization of the outstanding ESI production. As Judge Gold noted at
 multiple conferences, the Court and parties have contemplated since at least November 2019 that the scope of
 discovery (including ESI) would expand after Defendant’s motion to dismiss was resolved. See ECF Nos. 41 (Nov.
 26, 2019 Conference), 55 (March. 9, 2020 Conference).
Case 1:19-cv-01075-ERK-PK Document 139 Filed 06/11/21 Page 2 of 4 PageID #: 1414

 Page 2


 disagreement. Defendant did not respond. The parties could not resolve the issue at a June 4, 2021
 telephonic meet-and-confer.

         This litigation has been pending for over two years, and the Court has explicitly directed
 the parties to “move discovery forward.” April 2 Order, ECF No. 123. The production of remaining
 ESI discovery has been an outstanding issue since at least March 2021. See Letter with Joint Status
 Update, ECF No. 119. According to the court-ordered discovery schedule in this case, depositions
 are to be completed by October 31, 2021, and affirmative expert reports are due on November 30,
 2021. Plaintiffs have already begun to notice depositions with proposed dates of June 15 and 20.
 Delaying the production of outstanding ESI discovery to August may impact Plaintiffs’ ability to
 timely prepare for, notice, and conduct additional depositions. ESI discovery should be completed
 by June 30, 2021, together with non-ESI document discovery.

        Plaintiffs respectfully request that the Court order Defendant United States to produce
 outstanding ESI discovery by June 30, 2021, to assist the parties in meeting the Court’s ordered
 discovery schedule for this case.

          Defendant United States’ Position:

        Defendant United States respectfully submits that the Court should reject Plaintiffs’
 demand for Defendant to provide this “outstanding ESI” by Plaintiffs’ burdensome, arbitrary
 deadline. That Plaintiffs are simply unwilling to negotiate a reasonable deadline, which would still
 allow the parties to complete remaining discovery by the Court’s deadlines – ones that were
 entered into on consent of all parties – makes their request for an order even more unwarranted.

         As an initial matter, what Plaintiffs characterize as an “outstanding” ESI production is
 actually Plaintiffs’ demand for a second ESI production. After months of discussion, and numerous
 Court conferences, the Federal Bureau of Prisons (BOP) searched the e-mail accounts of 23 BOP
 custodians, using search terms that had been heavily negotiated and ultimately litigated. Over
 Defendants’ partial objection, the BOP was ordered to produce relevant ESI from the universe of
 over 10,000 documents (after deduplication and threading) based mostly on the terms desired by
 Plaintiffs. See ECF Docket Nos. 102, 111, 112.

         Apparently unsatisfied with the results of the massive ESI production in accordance with
 Judge Gold’s rulings, Plaintiffs suggested as the production was nearing its April 20 completion
 that it was “incomplete” because it did not include various additional e-mail boxes, nor include
 text messages and call logs.2 Contrary to Plaintiffs’ assertion, the production was indeed complete.
 All of the responsive, non-privileged ESI that Judge Gold ordered be produced was provided to
 Plaintiffs. Plaintiffs’ new ESI demand is outside the scope of the ESI search that was negotiated
 and/or ordered by the Court. See ECF Docket No. 112. Despite the volume of information already

 2
   In support of this argument, Plaintiffs cited to the parties’ agreement regarding the specification and format for
 production of ESI, noting it defines ESI for the purpose of that agreement as including text messages and call logs.
 ECF Docket No. 119, p. 3. Their reliance on this language is misplaced. The quoted language comes from a section
 of the agreement defining the kinds of items that, if produced, will be subject to the specifications in the ESI agreement.
 It is completely inapposite to the Court-ordered scope of the first ESI search, which specified a search only of e-mail
 messages contained in the mailboxes of certain custodians. See ECF Docket Nos. 111, 112.
Case 1:19-cv-01075-ERK-PK Document 139 Filed 06/11/21 Page 3 of 4 PageID #: 1415

 Page 3


 produced and available to Plaintiffs, as stated in the joint letter to Your Honor dated March 24,
 2021 (ECF Docket No. 119, pp. 3-4), Defendant agreed to search the additional e-mail boxes and
 search for responsive text messages from certain custodians and make a second ESI production in
 order to avoid further litigation over ESI issues.

         The instant dispute is limited to the timing of this second ESI production. After agreeing
 to undertake the second ESI production, Defendant immediately worked to determine the volume
 of materials involved. Despite Plaintiffs’ suggestion otherwise, Defendant continues to update
 Plaintiffs on this effort. However, given the complexities of ESI searches, Defendant is still
 ascertaining the size of the universe of responsive information. Based on what Defendant already
 knows of the scope of the production, it simply cannot make this latest ESI production before
 August. Defendant knows this based on the experience with the searches and subsequent review
 involved in the prior ESI production.

          Plaintiffs offer no reason that the August 30 date proposed by Defendant is unreasonable,
 or that their June 30 deadline is necessary, other than that this litigation has been pending for some
 time and that the Defendant’s proposed production deadline will somehow cause delay in
 discovery.3 These purported reasons do not justify the proposed deadline.

         Defendant does not dispute that discovery must move forward expeditiously. However,
 allowing the bare minimum amount of time needed to reasonably respond to Plaintiffs’ new ESI
 discovery demand will not unduly delay this matter. While it is true that this litigation has been
 pending for some time, omitted from Plaintiffs’ letter is that Defendant has been working diligently
 throughout that period, with both ongoing discovery production and motion practice. Defendant
 has responded to Plaintiffs’ complex and burdensome discovery demands as quickly as it is able
 to do so, while simultaneously engaged in motion practice on a variety of issues, ranging from
 class certification to protecting the confidentiality of highly sensitive documents. Over the past
 year, Defendant produced a large volume of documents, in addition to the ESI production. During
 the same period, Defendant received no discovery from Plaintiffs. This Office has assigned five
 AUSAs to the defense of this matter, including two recently added, in order to expedite ESI review
 and production of discovery, and BOP is maximizing its resources in responding to Plaintiffs’
 demands.

        Producing the newly demanded discovery in August will not prevent the parties from
 completing depositions by the agreed upon deadline of October 31. And while Plaintiffs have
 requested two depositions occur in June, Defendant has already advised Plaintiffs that those
 witnesses can readily be produced in August, September, or October. Put simply, a reasonable
 deadline for the new ESI production will not unduly delay discovery, nor is prejudicial to Plaintiffs.

 3
   Notably, in late 2020, Judge Gold rejected Plaintiffs’ nearly identical arguments when considering the timing of the
 first ESI production. Then, as now, Plaintiffs attempted to prejudice Defendant with a near-impossible Court-ordered
 deadline – namely that they should make a production that ultimately required over four months to complete in a mere
 six weeks. ECF Docket No. 102 (maintaining that Defendants should commence production on December 21 and
 complete it by February 15, 2021). Further, during the parties meet and confer regarding that deadline, Plaintiffs’
 counsel suggested to the assigned AUSAs that it was “reasonable” for each of them to spend multiple days per week
 for months devoted exclusively to document review in this case, something that is simply not possible given an
 AUSA’s workload. Then, as now, Plaintiffs’ arbitrary deadline was unduly burdensome. It was rightfully rejected
 by the Court. See ECF Docket Nos. 102, 111, 112.
Case 1:19-cv-01075-ERK-PK Document 139 Filed 06/11/21 Page 4 of 4 PageID #: 1416

 Page 4


 On the other hand, ordering Defendant to complete the new ESI production in a near-impossibly
 short period of time will significantly prejudice Defendant in exchange for discovery that may
 yield little additional relevant information beyond what Plaintiffs have already adduced through
 their extensive demands and Defendant’s voluminous productions.

        For the foregoing reasons, Defendant respectfully requests that the Court deny Plaintiffs’
 request to adopt Plaintiffs’ burdensome June 30 deadline to respond to Plaintiffs’ May 16 ESI
 demand and, instead, permit Defendant until August 30 to respond to Plaintiffs’ May 16 ESI
 demand.

                                                 ***

          We appreciate the Court’s consideration of this matter.

                                               Respectfully submitted,

          Scout Katovich                                            Seth D. Eichenholtz
          Katherine Rosenfeld                                       Sean P. Greene-Delgado
          O. Andrew F. Wilson                                       Kathleen Mahoney
          Sonya Levitova, Legal Fellow                              Shana C. Priore
          Emery Celli Brinckerhoff Abady Ward & Maazel LLP          Paulina A. Stamatelos
                                                                    United States Attorney’s Office

          Betsy Ginsberg
          Civil Rights Clinic, Benjamin N. Cardozo School of Law

          Alexander A. Reinert

 cc:      All Counsel of Record (via ECF)
